Opinion filed May 20, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00071-CV
                                                    __________
 
              IN THE
INTEREST OF M.F.T. AND S.A.T., CHILDREN

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. C42895
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
parental rights of both parents were terminated by the trial court’s judgment
in this case.  Each parent filed a notice of appeal.  The children’s presumed
father, C.W., has failed to pay the required filing fee and has not indicated
to this court that he is indigent.  Accordingly, we dismiss C.W.’s appeal.  
Upon
receipt of C.W.’s notice of appeal and the corresponding docketing statement on
March 23, 2010, we notified C.W.’s attorney of the deficiency and requested
that he remit the $175 filing fee within ten days.  We again notified C.W.’s
attorney of the deficiency by letter dated April 16, 2010.  In response, C.W.’s
attorney notified this court that he had sent three letters to C.W. requesting
that C.W. either sign an affidavit of indigence or remit $175 for his filing
fee in this appeal.  C.W.’s attorney also spoke with C.W. twice by telephone
regarding this matter.  C.W. failed to comply with his attorney’s requests.  This
court has provided C.W. with ample notice of the deficiency and a reasonable
time to remedy it.  See Tex. R.
App. P. 20.1(c).  Because C.W. has been given ample time to remedy the
matter but has failed to pay the required filing fee, make arrangements to pay
the fee, or file an affidavit of indigence, we dismiss his appeal.  Tex. R. App. P. 5, 42.3.  
            The appeal
is dismissed as to C.W.; however, the mother’s appeal in this cause is not
dismissed and remains pending in this court.  
 
 
                                                                                    PER
CURIAM
 
May 20, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.